UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 22, 2010 Emergent BioSolutions Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33137 14-1902018 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2273 Research Boulevard, Suite 400, Rockville, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 795-1800 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On September 22, 2010, Emergent BioDefense Operations Lansing Inc., a wholly-owned subsidiary of Emergent BioSolutions Inc. (“Registrant”), entered into a no-cost modification of its contract, dated September 25, 2007, with the Biomedical Advanced Research and Development Authority of the U.S. Department of Health and Human Services. The modification extends the period of performance of the contract at no additional cost from September 24, 2010 to December 31, 2010, and extends the delivery date for certain specified line items and milestone deliverables relating to a post-exposure prophylaxis (PEP) indication for BioThrax® to December 31, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 28, 2010 EMERGENT BIOSOLUTIONS INC. By: /s/R. Don Elsey R. Don Elsey Chief Financial Officer
